Title: Appendix VII: To d’Estaing, 17 May 1784
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’

 
    
     Sir.
     Philadelphia 17th May 1784
    
    All the letters and memorials which have been sent by you addressed to the President of the Society of the Cincinnati have been laid before a general meeting now held in this City, and were conducive to the extensive latitude in that article of the Institution, (as amended) which denominates the characters to be admitted into the Society—“All the Admirals and Captains of the Navy, ranking as Colonels, who have co’operated with the Armies of the United States”—are laterally included, and it is the expectation also of the Society that it will effectually comprehend all the Officers of the French Navy who have been particularly recommended by your Excellency. The Generals and Colonels of the Land forces are provided for in the previous part of the same article: and the society, careful that those gentlemen who had already reed the order should not be omitted thro’ mistake, have added “and such other persons as have been admitted &c.[”]—The meetings of the Society in france is conceived to be in a situation Similar & parallel in all respects to those in the States of America, and as they are respectively empowered to judge of the qualifications of their members, this genl meeting are of opinion that they cannot do better than to refer all cases which require examination to the respective meetings to be held as well in france as in America.
    
     Signed in general meeting.
    
   